842 F.2d 1292Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Bernard RANDOLPH, III, Plaintiff-Appellant,v.E.C. MORRIS;  R.M. Muncy;  Warden Buckingham;  Ed W. Murray,Defendants- Appellees.
No. 87-7760.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 28, 1988.Decided March 8, 1988.

William Bernard Randolph, III, appellant pro se.
William W. Muse, Assistant Attorney General, Richard Francis Gorman, III, for appellees.
Before K.K. HALL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.*   Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Randolph v. Morris, C/A No. 86-141-H (W.D.Va. Oct. 30, 1987).


2
AFFIRMED.



*
 While it is not clear that appellant has established that he is entitled to first amendment protections, even assuming he is, we agree with the district court that the correctional institution has not violated his free exercise rights